                                                                     ,/-l
                                                         4--4/tqd   *=.-t
                       t       )",         t'- '/   {U
                                                           I

                             L            7 ++*4
                                     I




                           ltl td
                                     I
                                          iiloDr,:p)
                                          \   <--



     :l
     r-/)fii
     , - cr,'-e.gr-,srS."-o      i       : -trt!'t* i{ry\' 5alaa(
                                                                        u+4
@ (*'i-
      4,-rp-^o1
@
          5*s,r<?,'-<-*                  (- {if I    5,4.a,.4t\}-<-\
                                              ''-                           ,/



                lryT
            M.*4       I


                                                                                 I



                                                           ffii^ E*rl            I
                                                                                 I
                                                                                 l




                      Attachment A
    Case 1:19-cr-00054-UA Document 49-1 Filed 10/08/20 Page 1 of 1
